Case 1:19-cv-10436-ER Document 1-2 Filed 11/08/19 Page 1 of 33




                EXHIBIT B
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page




      Rules For

      Consumer
      Deposit
      Accounts
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

        Table of Contents

     Our Agreement                           1

     Definitions                             2

     Checking Accounts                       2

     Savings Accounts                        8

     Certificates Of Deposit                 8

     Special Deposit Accounts                9

     Deposits                                9

     Funds Availability                      11

     Withdrawals                             15

     Funds Transfers                         16

     Interest                                19

     Joint Accounts                          20

     Relationship Between Joint Depositors   21

     Your Agreement With The Bank            21

     More About Your Account                 22
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

     Our Agreement
     These Rules For Consumer Deposit Accounts (the
     “Rules”) are part of the Agreement between you and
     HSBC Bank USA, National Association (the “Bank” or
     “HSBC”), and contain some of the terms and conditions
     for consumer deposit accounts. This agreement does
     not apply to commercial accounts. The Bank offers
     a variety of products and services, including checking,
     savings, money market, certificates of deposit (CDs),
     and electronic banking services. Any Terms and Charges
     Disclosure applicable to your account is also a part
     of the Agreement. By signing a contract to open any
     deposit account or by using a Bank product or service,
     you agree that these Rules, as amended from time to
     time, shall apply to all your deposit accounts. If there is a
     conflict between these Rules and something one of our
     employees says, the Bank will follow these Rules. These
     Bank Rules supersede and replace all prior Bank Rules.

     Governing laws and regulations
     These Rules shall be governed by and interpreted
     according to federal law, and by applicable state law,
     clearing house rules, ACH rules and general commercial
     bank practices applicable to the services provided, to
     the extent not superseded by federal law. The applicable
     state law (to the extent not superseded by federal law)
     shall be the law of the state where the deposit account
     is opened, if opened in person. For deposit accounts
     opened by telephone, or Internet, applicable New
     York law will govern to the extent not superseded by
     federal law. If these Rules conflict at any time with the
     applicable federal or state law or regulation, the Rules
     will be considered changed to the extent necessary
     to comply. The Bank’s failure to enforce these Rules or
     waiver of any of the provisions of these Rules in any
     instance will not prevent the Bank enforcing these Rules
     at any other time.

     Important information about
     procedures for opening a new account
     To help the government fight the funding of terrorism
     and money laundering activities, Federal law requires
     all financial institutions to obtain, verify, and record
     information that identifies each person that opens an
     account.
     What this means to you: If you open a personal
     account, we will ask for your name, address, taxpayer
     identification number, date of birth, and other information
     that will allow us to identify you. Additionally, we will
     take certain steps to verify your identity, such as asking
     for your driver’s license or other identifying documents or
     checking other sources.
     Be assured that we recognize the importance
     of protecting your privacy and safeguarding the
     confidentiality of the information you provide to us.

                                                                     1
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

     Definitions
     Available Balance – The total funds available for use
     (withdrawal). This excludes funds from check deposits
     not yet made available and other credits not yet posted
     to this account.
     Ledger Balance – The total of all items posted to your
     account including those not yet made available for use.

     Checking Accounts
     Types
     The Bank offers interest bearing and non-interest bearing
     accounts to eligible consumers. See Terms and Charges
     Disclosure for details.

     Internal accounting of balances
     Your checking account may consist of two “sub-
     accounts” on the books of the Bank. In that event, one
     sub-account will be a checking account and the other
     a savings account. The two will be treated as a single
     account for customer use, and will not affect your Bank
     statement, your ledger balance or the interest, fees, and
     features of your account. For interest bearing checking
     accounts, we will pay the same rate of interest on
     balances in both sub-accounts.
     All deposits and other credits will be posted to, and
     checks and debits will be deducted from, the checking
     sub-account. Whenever the checking sub-account
     balance exceeds a “threshold amount” (which we may
     establish and change at our discretion), we may transfer
     funds above that amount to the savings sub-account. As
     these funds are needed to pay items presented against
     your checking account, the appropriate amount will be
     transferred back to the checking sub-account, up to
     six times per statement period. If the sixth transfer is
     needed, the entire balance of the savings sub-account
     will be transferred into the checking sub-account. This
     process may be repeated each month.
     Although the Bank has no present intention to exercise
     this right, federal regulations require the Bank to reserve
     the right to require at least seven days written notice
     prior to withdrawal or transfer of any funds in a savings
     account.

     Writing checks
     The Bank may require you to use the Bank’s checks.
     Depending on style and number of checks you order
     and what kind of checking account you have, the Bank
     may charge a fee to your account for your checks.

     Signatures on checks or drafts
     The Bank may, in its discretion, return unpaid a check
     or draft that does not bear a signature reflected on the
     Bank’s records unless you have notified the Bank in
    2
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     advance you want the check or draft to be paid.

     Convenience check cashing fee
     You agree that the Bank may impose a fee on the
     payee or other holder of a check or other item
     drawn against your account that is presented
     for payment over the counter at the Bank

     Remotely created checks
     If you authorize a third party (other than a “telemarketer”
     or a person engaged in “telemarketing,” as those
     terms are defined in the Federal Trade Commission
     Telemarketing Sales Rule [16 CFR Part 310]) to create
     a “remotely created check” (as defined in Regulation
     CC [12 CFR Part 229]) drawn on your account, the Bank
     may pay it, although it does not bear your signature.
     While the Bank is authorized to honor such remotely
     created checks, the Bank is not required to do so and
     may refuse to honor any such remotely created checks
     at its discretion. The Bank may return such remotely
     created checks even if it has honored similar remotely
     created checks in the past. You agree that the Bank is
     not liable to you for any losses that may result from
     either honoring or dishonoring any such remotely created
     checks drawn on your account. You are responsible
     for reviewing your statement in a timely fashion and
     reporting promptly to HSBC any claims of unauthorized
     remotely created checks.

     Overdrafts and overdraft fees
     An overdraft occurs when you do not have enough
     money (available balance) in your account to cover a
     transaction, but we pay it anyway. Your available balance
     is the amount of funds you have available in your
     checking account to spend without overdrawing your
     account. It includes all cleared and pending transactions
     (e.g., holds for debit card transactions that you have
     authorized that have not been presented to HSBC for
     payment). Keep in mind that any non-preauthorized
     transactions (e.g., checks) you initiated but have not
     yet been presented to HSBC for payment need to
     be subtracted from your available balance for you to
     know the exact amount of money you have to spend
     or withdraw. The available balance does not include the
     amount of deposits not currently available (Refer to the
     Funds Availability section for more information).
     We can cover your overdrafts through our standard
     overdraft practices or through an overdraft protection
     plan. Through our standard overdraft practices, we
     authorize and pay overdrafts for checks and overdrafts
     for preauthorized automatic bill payments. We do
     not authorize and pay overdrafts for Automated Teller
     Machine (ATM) and everyday debit card transactions for
     consumer checking accounts other than HSBC Premier
     unless you are using an overdraft protection plan to cover
     these transactions. For HSBC Premier accounts using
     an overdraft protection plan, overdraft decisioning for
                                                                   3
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     ATM and everyday debit card transactions will be solely
     determined by such plan. Under our standard overdraft
     practices, we will charge you the associated Insufficient
     Funds (NSF) or Unavailable Funds (UNA) fees listed on
     our Terms and Charges Disclosure when an overdraft
     occurs. For HSBC Premier checking accounts, checks,
     pre-authorized debits, ATM and everyday debit card
     transactions that result in an overdraft are not charged
     NSF or UNA fees. We pay overdrafts at our discretion,
     which means we do not guarantee that we will always
     authorize and pay any type of transaction for any type
     of account. Any resulting negative balance regardless of
     cause must be repaid promptly. If we do not authorize
     and pay an overdraft, your transaction will be declined.
     If you have a consumer deposit account, you can use the
     available balance on your qualifying credit account with
     the Bank to fund any overdraft amount automatically. The
     overdraft protection plan is subject to application and
     credit approval.
     Your account may be debited on the day an item is
     presented, or at such earlier time as notification is
     received by the Bank by electronic or other means, that
     an item drawn on your account has been deposited for
     collection in another financial institution. You understand
     that the Bank reserves the right to pay items into
     overdraft, to impose overdraft fees as permitted by law,
     and to apply any later deposits (including direct deposits
     of social security or other government benefits) to those
     overdrafts or overdraft fees, by way of setoff. An “item”
     includes checks, substitute checks, remotely created
     checks, withdrawal slips or other in-person transfers
     or withdrawals, service charges, electronic items or
     transactions, including withdrawals made from an
     Automated Teller Machine, everyday or recurring debit
     card transactions, pre-authorized payments or transfers,
     ACH transactions, telephone initiated transfers, online
     banking transfers or bill payment instructions, and any
     other instruments or instructions for the payment,
     transfer or withdrawal of funds including an image or
     photocopy of any of these. A determination of your
     ledger balance for purposes of making a decision to
     dishonor an item for insufficiency of available funds
     may be made at any time between the receipt of such
     presentment or notice and the time of return of the
     item, and no more than one such determination need be
     made.

     Excessive Overdrafts
     We will monitor your checking account for excessive
     overdraft use and we may take appropriate action
     to prevent excessive overdrafts from continuing. A
     notification will be provided if we deem that your
     account activity has the potential for us to take action for
     excessive overdraft usage.




    4
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

     Payment of your items for your account
     We post transactions to your account throughout the day
     in the order that we receive them.
     For your benefit to minimize NSF/UNA fees that you
     could be charged, we take the following action at the end
     of the day. Once all items have posted to your account,
     we start with the ledger balance at the beginning of the
     day and sort all posted transactions in the following order
     to determine your end of day ledger balance:
     1. Add deposits and credits.
     2. Subtract fees resulting from prior day activities 		
          which were not charged on the current day (e.g., 		
          Chargeback Fee).
     3. Subtract outgoing wire transfers.
     4. Subtract account withdrawals performed at the 		
          branch from lowest to highest dollar amount.
     5. Subtract transactions that were authorized based 		
          on your available balance at the time you performed
          the transactions. Transactions will be sorted in 		
          lowest to highest dollar amount, regardless of 		
          the date the transaction was performed. 		
          Transactions include everyday debit card 		
          transactions, ATM withdrawals, and online 		
          transactions.
     6. Subtract all other items in lowest to highest dollar
          amount.
     7. Subtract fees resulting from current day activities
          (e.g., Stop Payment Fee).
     After determining your end of day ledger balance,
     we subtract the amount of any deposit not currently
     available (refer to the Funds Availability section for
     more information) and subtract holds (e.g., debit card
     authorizations) from the end of day ledger balance to
     determine your available balance, and whether or not an
     overdraft fee is assessed.

     Stopping payment
     You can ask the Bank to stop payment on a check drawn
     on your account in person, by mail, by phone, or by using
     the Bank’s internet banking product and secure Bank
     e-mail. The Bank needs a reasonable amount of time
     to apply the stop payment request to your account and
     to verify that the check has not already been paid. You
     (or an authorized signer on your account) must give the
     Bank the account number, payee, date, exact amount
     of the check, and the correct check number. Without
     completely accurate information on the amount of the
     check and the check number, the Bank cannot ensure
     a stop payment will occur. Your stop payment request
     takes effect when the Bank records it on your account.
     If you phone in your stop payment, you must confirm
     it in writing within 14 days. Your written stop payment
     request is good only for six months unless you renew it
     in writing. Special procedures apply to a stop payment
                                                                 5
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     for a funds transfer. Please refer to the “Amendment and
     Cancellation” paragraph in the “Funds Transfers” section
     of these Rules. The Bank may charge you the fee shown
     on your Terms and Charges Disclosure for each stop
     payment request.

     Post-dated checks
     The Bank may pay a check before the date written on
     it and charge your account without being liable to you.
     The Bank can also refuse to pay a post-dated check
     before its date. The Bank may dishonor and return
     unpaid other items drawn, accepted or made by you as a
     consequence of the Bank having certified or paid a post-
     dated item.

     Checks more than six months old
     The Bank is not required to pay a check six months after
     its date. The Bank may pay it, however, and not be liable
     to you.

     Interest bearing checking
     The Bank’s interest bearing checking accounts are really
     savings accounts against which you can write checks.
     The Bank has the right to ask you for seven days advance
     notice of withdrawal. If the Bank does, the Bank will not
     be liable to you for dishonoring your checks during the
     seven-day notice period.

     Recordcheck®service
     The Bank will keep a record of your cancelled checks
     instead of providing image copies of the front and back
     of cancelled checks with your statement. If you need a
     copy of a cancelled check, the Bank will mail it to you.
     A reconstruction fee may apply if you request a total
     reconstruction (copies of all checks and/or statements)
     for one or more statements. The Bank will hold copies of
     your checks for six years (seven years for accounts at our
     Washington State branches). Copies of your checks are
     available during the foregoing period in accordance with
     the Terms and Charges Disclosure.

     Image statement service
     By choosing this service that provides image copies
     of the front and back of cancelled items with your
     statement, you have instructed the Bank to hold
     copies of the cancelled items for you in accordance
     with the applicable terms of service. If you need a
     copy of a cancelled check, the Bank will mail it to you.
     A reconstruction fee may apply if you request a total
     reconstruction (copies of all checks and/or statements)
     for one or more statements. The Bank will hold copies of
     your checks for six years (seven years for accounts at our
     Washington State branches). Copies of your checks are
     available during the foregoing period in accordance with
     the Terms and Charges Disclosure.
    6
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

     Important information about consumer
     checking accounts receiving paid
     checks with statements – substitute
     checks and your rights.
     What is a substitute check? To make check processing
     faster, federal law permits banks to replace original
     checks with “substitute checks.”
     These checks are similar in size to original checks with
     a slightly reduced image of the front and back of the
     original check. The front of a substitute check states:
     “This is a legal copy of your check. You can use it the
     same way you would use the original check.”You may
     use a substitute check as proof of payment just like the
     original check.
     Some or all of the checks that you receive back from us
     may be substitute checks. This notice describes rights
     you may have when you receive substitute checks
     from us. The rights in this notice do not apply to original
     checks or to electronic debits to your account. However,
     you have rights under other law with respect to those
     transactions.
     What are my rights regarding substitute checks? In
     certain cases, federal law provides a special procedure
     that allows you to request a refund for losses you
     suffer if a substitute check is posted to your consumer
     checking account (for example, if you think that we
     withdrew the wrong amount from your account or that
     we withdrew money from your account more than once
     for the same check). The losses you may attempt to
     recover under this procedure may include the amount
     that was withdrawn from your consumer checking
     account and fees that were charged as a result of the
     withdrawal (for example, bounced check fees). The
     amount of your refund under this procedure is limited to
     the amount of your loss or the amount of the substitute
     check, whichever is less. You also are entitled to interest
     on the amount of your refund if your account is an
     interest bearing consumer account. If your loss exceeds
     the amount of the substitute check, you may be able to
     recover additional amounts under other law.
     If you use this procedure, you may receive up to $2,500
     of your refund (plus interest if your account earns
     interest) within 10 Business Days after we received your
     claim and the remainder of your refund (plus interest if
     your account earns interest) not later than 45 calendar
     days after we received your claim.
     We may reverse the refund (including any interest on
     the refund) if we later are able to demonstrate that the
     substitute check was correctly posted to your account.
     How do I make a claim for a refund? If you believe that
     you have suffered a loss relating to a substitute check
     that you received and that was posted to your consumer
     checking account, please contact us at 1-800-975-HSBC
     (4722). You must contact us within 40 calendar days of
     the date that we mailed, or made available to you, the
                                                                   7
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
      substitute check in question or the account statement
      showing that the substitute check was posted to your
      consumer checking account, whichever is later. We will
      extend this time period if you were not able to make a
      timely claim because of extraordinary circumstances.
      Your claim must include –
      •   A description of why you have suffered a loss 		
          (for example, you think the amount withdrawn was
          incorrect);
      •   An estimate of the amount of your loss;
      •   An explanation of why the substitute check you 		
          received is insufficient to confirm that you suffered a
          loss; and
      •   A copy of the substitute check and/or the following
          information to help us identify the substitute check:
          identifying information, for example the check 		
          number, the name of the person to whom you 		
          wrote the check, the amount of the check.

      Substitute check deposit or
      encashment limitations
      The Bank is not obligated to accept unwarranted
      substitute checks for deposit or to cash a substitute
      check over the counter.

      Savings Accounts
      Types
      The Bank offers a variety of savings accounts that earn
      a preferred rate of interest as well as regular savings
      accounts. See your Terms and Charges Disclosure for
      details.

      Payment of your items for your account
      We post transactions to your account throughout the
      day in the order that we receive them. We subtract the
      amount of any deposit not currently available (refer to
      the Funds Availability section for more information) and
      subtract holds from your ledger balance to determine
      your available balance.

      Notice of withdrawal
      The Bank has the right to ask you for seven days advance
      notice of withdrawal.

      Not transferable
      Savings accounts are not transferable except on the
      Bank’s books.

      Certificates of Deposit
      Types
      The Bank offers Certificates of Deposit in various
      products and for various maturities. See your Terms and
     8
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     Charges Disclosure for details.

     Automatic renewal
     If your account is set up to automatically renew, it will
     renew at the interest rate and Annual Percentage Yield
     (APY) in effect at maturity either based on the most
     recent renewal instructions provided to the Bank, or for
     the same term at which the account was opened, unless
     you tell us otherwise before the end of the grace period.
     If you do not want the Bank to renew your CD, notify
     the Bank before the maturity date. The Bank can refuse
     to renew your CD. If this happens, the Bank will send a
     notice before the maturity date.

     Early withdrawal penalty
     If you withdraw principal from your CD before the
     maturity date, you may be charged a penalty shown on
     your Terms and Charges Disclosure. The penalty may
     reduce principal if there is insufficient interest available.
     In the past, the Bank has usually permitted CDs to
     be cashed in before the maturity date, but the Bank
     reserves the right not to do so in the future. For
     consumer accounts, the Bank may not assess a penalty
     if an owner of the account dies or is declared legally
     incompetent, but the Bank will require proof of death or
     incompetency before a withdrawal is allowed.

     Not transferable
     Certificates of Deposit are not transferable except on the
     Bank’s books.

     Special Deposit Accounts
     The Bank offers a number of special purpose accounts,
     as well as trust, custodial, and fiduciary accounts. A Bank
     representative can provide details.

     Deposits
     How to deposit
     You can make deposits in person or by mail. If you
     are a consumer, you can also use your HSBC Debit
     MasterCard® card or ATM card to make deposits at
     HSBC Automated Teller Machines (ATMs) and certain
     other electronic facilities. The Bank is not obligated to
     accept unwarranted substitute checks for deposit. For
     more information about electronic banking, refer to the
     Bank’s electronic banking services disclosures for the
     services you are using. Note: HSBC no longer accepts
     traveler’s checks for deposit.

     Direct deposit
     You can arrange to have funds, such as your Social
     Security or other Federal payment(s) and your paychecks,
                                                                     9
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     directly deposited into your checking or savings account.

     Endorsing checks
     Be sure to endorse all checks and other items exactly
     as they are made out. The Bank has the right to endorse
     items you deposit to your account. The Bank will
     chargeback to your account any item that is returned for
     any reason, including endorsement irregularity or forgery.

     Third party endorsements
     We may require that checks and other items you want
     to deposit or cash be endorsed by all parties to whom
     the items are payable. We may require verification of any
     endorsement through either an endorsement guarantee
     or personal identification.
     If you deposit items which bear the endorsement of
     more than one person or of persons who are not signers
     on the
     on  the account,
             account, we
                       we may
                          may refuse
                               refuse the
                                      the item
                                          item or
                                               or may
                                                  may require
                                                       require
     you to have their endorsement guaranteed before we
     you  to have their endorsement  guaranteed   before we
     accept an item. We may accept for deposit checks
     accept an item. We may accept for deposit checks
     payable to any signer on your account when endorsed by
     payable
     any othertosigner.
                 any signer on your account when endorsed
     by any other signer.
     Responsibility for the back of a check
     Responsibility     for the
     The diagram below shows    back
                             where you of a check
                                       should place
     yourdiagram
     The    endorsement     on the where
                    below shows      back ofyou
                                              your   check.
                                                   should      The your
                                                             place
     endorsement on
     endorsement      area
                         theisback
                               limited  to the
                                    of your      areaThe
                                            check.     11/2”endorsement
                                                              from the
     trailing
     area      edge oftothe
           is limited    thecheck,   which
                              area 1½”   fromis the
                                                 at the   top edge
                                                     trailing  in theof the
     diagram.
     check,   which is at the top in the diagram.




     You are responsible for any loss resulting from your
      You are responsible for any loss resulting from your
     improper endorsement of a check if it causes a bank
     improper endorsement of a check if it causes a bank
     endorsement to be illegible.
     endorsement to be illegible.

     Final payment
           payment of
                   of items
                       items
     The Bank chooses the method of obtaining final payment
     payment   of a deposited
     of a deposited              check,
                     check, draft,   note,draft, note, acceptance
                                            acceptance     or other
     instrument
     or          (“item”) (“item”)
        other instrument    and mayand usemayotheruse
                                                    banks
                                                       otherin banks
                                                                the
     process.
     in        The Bank
        the process.  TheisBank
                             not responsible     for actions
                                  is not responsible           taken by
                                                         for actions
     other banks,
     taken         nor
            by other   for thenor
                     banks,     loss
                                   fororthe
                                          destruction   of any item
                                            loss or destruction     of
     in the possession   of other   banks   or in transit.
     any item in the possession of other banks or in       Any    bank
                                                              transit.
     may bank
     Any  refuse  to honor
                may  refuseatodeposited     item or may
                                 honor a deposited         honor
                                                        item        one
                                                               or may
     refused by another bank.
     honor one refused by another bank.
     Verifying deposits
     Verifying    deposits
     The Bank will verify that the figure on your deposit
    10The Bank will verify that the figure on your deposit
     ticket agrees with the amount of your deposit. If there
     is a discrepancy, the Bank will adjust your account for
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     ticket agrees with the amount of your deposit.
     If there is a discrepancy, the Bank will adjust
     your account for the amount of the difference.

     Return of deposited item (chargeback)
     If you deposit an item to your account and it is returned
     unpaid, returned as an administrative return, or is lost or
     destroyed, the Bank will charge the amount of the item
     back to your account. The Bank may charge your account
     the fee shown on your Terms and Charges Disclosure.

     Certificates of deposit
     Your Terms and Charges Disclosure explains when and
     how deposits may be made to your certificate of deposit.

     Funds Availability
     This disclosure applies to the Bank’s consumer checking
     and savings accounts. The Bank’s policy is to delay the
     availability of funds from your check deposits. During the
     delay, you may not withdraw the funds in cash and the
     Bank may choose not to use the funds to pay checks you
     have written or other withdrawals or transfers you have
     authorized.

     Determining the availability of a deposit
     The length of delay is counted in Business Days from the
     day of your deposit. Every day is a Business Day except
     Saturdays, Sundays, and federal holidays. If you make
     a deposit at a branch in person on a Business Day the
     Bank is open, the Bank will consider that day to be the
     day of your deposit.
     If you make a deposit before 10pm ET at any HSBC ATM
     on a Business Day that the Bank is open, the Bank will
     consider that day to be the day of your deposit. However,
     if you make a deposit after 10pm ET at an HSBC ATM
     on a Business Day that the Bank is open or you make
     a deposit on a day the Bank is not open, the Bank will
     consider that deposit to be made on the next Business
     Day the Bank is open. The length of the delay varies
     depending on the type of deposit and is explained below.

     Same day availability
     Funds from the following deposits will be available to
     you on the same Calendar Day* the Bank receives the
     deposit:
     •    Cash (deposited in person with one of our tellers or
          at an ATM).
     •    Funds transfers between HSBC Bank USA, N.A. 		
          accounts in the same name and Global Transfers.
     * Every day is a Calendar Day. If the Bank receives the
     deposit after 12am (Midnight) ET, the deposit will be
     considered received the next Calendar Day.
     Funds from the following deposits are available to you on
     the same Business Day the Bank receives the deposit:
     •    Electronic direct deposits.                          11
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         •   Wire transfers.

         Next day availability
         Funds from the following deposits are available to you on
         the first Business Day after the day of your deposit:
         •    U.S. Treasury checks that are payable to you.
         •    Federal Reserve Bank checks, Federal Home Loan
              Bank checks, and postal money orders, if these 		
              items are payable to you.
         •    Checks drawn on HSBC Bank USA, N.A.
         If you make the deposit in person to one of our
         employees using a special deposit slip available on
         request at any branch, funds from the following deposits
         are also available on the first Business Day after the day
         of your deposit:
         •    State and local government checks that are payable
              to you.
         •    Cashier’s, certified, and teller’s checks payable to you.
         If you do not make your deposit in person to one of our
         employees (for example, if you mail the deposit), funds
         from these deposits will be available on the second
         Business Day after the day the Bank receives your
         deposit.

         Other check deposits
         Check deposits other than those identified in this
         disclosure are considered “Other Check Deposits.”
         The first $200 of your “Other Check Deposits” will be
         available on the first Business Day after the day of your
         deposit. The remaining balance of your “Other Check
         Deposits” will be available on the second Business Day
         after the day of your deposit.

         Longer delays may apply
         Funds you deposit by check may be delayed for a longer
         period under the following circumstances:
         •     The Bank believes a check you deposit will not be
               paid.
         •     You deposit checks totaling more than $5,000 on 		
               any one day.
         •     You redeposit a check that has been returned 		
               unpaid.
         •     You have overdrawn your account repeatedly in the
               last six months.
         •     There is an emergency, such as a failure of 		
               communications or computer equipment.
         The Bank will notify you if the Bank delays your ability to
         withdraw funds for any of these reasons, and the Bank
         will tell you when the funds will be available. They will
         generally be available no later than the sixth Business
         Day after the day of your deposit.

         Special rules for new accounts
         If you are a new customer, the following special rules may
         apply during the first 30 days your account is open:
    12
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     •   Funds from electronic direct deposits and funds
         (wire) transfers to your account will be available on
         the day the Bank receives the deposit.
     •   Funds from the first $5,000 of a day’s total deposits
         of U.S. Treasury checks will be available on the first
         Business Day after the day of your deposit. The
         excess over $5,000 will be available to you no later
         than the ninth Business Day after the day of your
         deposit.
     •   Funds from deposits of cash and the first $5,000 of
         a day’s total deposits of cashier’s, certified, teller’s,
         and federal, state and local government checks will
         be available on the first Business Day after the day of
         your deposit if the deposit meets certain conditions.
         For example, the checks must be payable to you
         (and you may have to use a special deposit slip).
         The excess over $5,000 will be available to you no
         later than the ninth Business Day after the day of
         your deposit. If your deposit of these checks is not
         made in person to an employee of the Bank, the first
         $5,000 will not be available until the second Business
         Day after the day of your deposit.
     Funds from all other check deposits will be available to
     you no later than the ninth Business Day following the
     date of your deposit.

     Transaction Processing Times
     The cut-off time for the following transaction types is
     10pm ET. This cut-off time impacts the Business Day on
     which these transactions will be effective and reflect in
     your ledger balance.

         Transaction           Where Transaction is
         Type Performed        Performed

         Deposit and           Proprietary HSBC ATMs
         Withdrawals

         Mobile Check          HSBC Mobile Banking App
         Deposits

         Internal Transfers    Telephone Initiated
                               Transfers (automated or
                               staff assisted)
                               Proprietary HSBC ATMs
                               HSBC Mobile Banking App
                               Personal Internet Banking

     Except as shown in the chart above, all checks received
     on a given Business Day up through 11pm PT will be
     posted for the same Business Day.

     Holds on other funds (check cashing)
     If the Bank cashes a check for you that is drawn on
     another bank, the Bank may withhold the availability of a
     corresponding amount of funds that are already in your
                                                                     13
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         account. Those funds will be made available to you at the
         time funds from the check the Bank cashed would have
         been available if you had deposited it.

         Holds on other funds (other account)
         If the Bank accepts for deposit a check that is drawn
         on another bank, the Bank may make funds from the
         deposit available for withdrawal immediately but delay
         your ability to withdraw a corresponding amount of funds
         that you have on deposit in another account with the
         Bank. The funds in the other account would then not be
         available until the time periods that are described in this
         disclosure for the type of check you deposited.

         Foreign checks
         The Bank may refuse to accept or delay availability
         on checks drawn on banks outside the United States
         (including checks drawn upon foreign HSBC affiliates)
         and on checks drawn in foreign currencies, convert the
         foreign check to USD and deposit as cash or handle such
         checks on a collection basis. Regardless of whether
         your foreign check is converted or processed on a
         collection basis you understand and agree that you bear
         all exchange risk in the event of a returned item. If you
         want to avoid the exchange risk of a returned item, you
         can request that the item be processed on a collection
         basis for the applicable fee. If a check drawn on a bank
         outside of the United States uses a dollar sign (“$”)
         but does not indicate the check is drawn in U.S. Dollars,
         it will be processed as a check drawn in the currency
         of the country where the bank is located, e.g., a check
         drawn on a Canadian bank. You will bear the costs
         associated with any adjustments that must be made
         if the check should have indicated it was drawn in U.S.
         Dollars including exchange rate adjustments and fees
         assessed against the Bank by third parties related to the
         adjustment. You can avoid this risk by making sure that
         the issuer of the item clearly identifies checks payable in
         U.S. Dollars.

         Cash withdrawal limitation
         We place certain limitations on withdrawals in cash. In
         general, $200 of a deposit is available for withdrawal in
         cash on the first Business Day after the day of deposit.
         Any remaining funds will be available for withdrawal in
         cash on the following Business Day.

         Chargeback right
         The Bank’s funds availability policy does not affect
         your obligation to repay the Bank for checks that you
         deposit which are returned unpaid, nor does it limit the
         Bank’s right to charge back your account or to obtain
         reimbursement for any check that is not finally paid for
         any reason.


    14
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

     Withdrawals
     How to withdraw
     You can withdraw from your checking account by
     presenting a signed check payable to yourself or to
     “cash.”You can also withdraw from your checking or
     savings account in person or by mail with a signed
     withdrawal order. In addition you can withdraw interest
     credited, during the current term or at maturity, on CDs
     in person, by mail or through other electronic facilities.
     You can withdraw or transfer funds at our HSBC ATMs
     and other electronic facilities on your checking or savings
     account.
     A withdrawal is deemed to be made when recorded on
     the books of the Bank which is not necessarily the date
     that the account holder initiated the transaction.

     Authorized individuals
     The Bank is authorized to rely upon any document
     provided by you to the Bank which indicates the
     person(s) authorized to act on your behalf.

     Reasons the Bank may refuse your
     withdrawal request
     The Bank may refuse to allow a withdrawal from any
     account in certain cases including, but not limited to, the
     following cases:
     •    The Bank decides to require seven (7) days advance
          written notice and the Bank has not received that
          notice.
     •    The withdrawal would consist of money deposited
          in the form of a check or money order that is not 		
          available for withdrawal.
     •    Another owner of a joint account or CD tells the 		
          Bank in writing not to allow a withdrawal.
     •    A court orders the Bank not to allow a withdrawal.
     •    The withdrawal would consist of money the Bank
          has taken to pay an overdue debt to the Bank.
     •    The withdrawal would consist of money the Bank
          has been ordered to pay or hold for someone else.
     •    An account or CD owner dies, and the Bank has not
          received all documents required by law.
     •    The Bank has not received any documents or 		
          identification required for access to the account.
     •    The account or CD is pledged as collateral.
     •    The account or CD has not matured.
     •    Endorsement irregularity or possible forgery.
     •    There is a dispute regarding the authority of an 		
          authorized person to transact business on the 		
          account.


                                                                   15
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

         Transfer limits (savings, including
         Money Market Accounts)
         Only six preauthorized, automatic, computer or
         telephone transfers can be made from your savings
         account to another account in any calendar month. If
         permitted by your account, checks, drafts, debit card
         transactions, or similar orders made payable to a third
         party are included in this limit of six. If you exceed this
         limit, the Bank may be required to close your account or
         convert your account to a checking account.

         Funds Transfers
         You may transfer funds from your account or receive
         funds into your account by funds transfer. Service
         fees may apply to your funds transfers and there
         are limitations on transfers from certain types of
         accounts. Consumers in the United States who
         electronically transfer funds to consumers or business
         recipients in foreign countries are sending a remittance
         transfer, which has the meaning given in Subpart
         B of Regulation E (12 CFR § 1005.30, et seq.). If
         your fund transfer is a remittance transfer, additional
         rules apply which will be provided in the disclosures
         the Bank will give you when you use that service.

         Automated clearing house
         You agree that any rules or regulations of any automated
         clearing house (‘ACH’) used shall be fully applicable to
         and binding upon you and that transfers may not be
         initiated that violate the laws of the United States.

         Authorization to pay
         Your instruction to transfer funds from your account to a
         third party is a Payment Order. The Bank is authorized, at
         its option, to charge your account in the amount of any
         Payment Order and to execute a Payment Order, even if
         the Payment Order conflicts with any other instructions
         received by the Bank from you or results in an overdraft
         or payment to or for the benefit of a person authorized by
         you to sign checks or transfer funds for you. If there are
         not sufficient available funds in your account, the Bank
         may, without prior notice or demand, charge any account
         maintained by you with the Bank or setoff against any
         amount the Bank owes you in order to obtain payment of
         your obligations.

         Security procedures
         The following Security Procedures are offered by the
         Bank to each customer for the purpose of verifying the
         authenticity of a Payment Order or a communication
         amending or cancelling a Payment Order. The Security
         Procedures are not used to detect an error in the
         transmission or content of the Payment Order.

         Level One Security Procedures
    16
         Internet Banking: The Internet Banking security
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     procedures include encryption, a password and a
     security device or key that allows the Customer to
     transfer funds and conduct banking transactions as more
     specifically described in the Terms and Conditions for
     Internet Banking and the Security Statement available
     online at www.us.hsbc.com/1/2/home/personal-banking/
     pib/pib-tc.
     Authenticated SWIFT: The security procedure for
     authenticating Payment Orders sent through SWIFT is
     explained in the SWIFT Handbook. Authenticator keys
     are provided to the Customer by the Bank.

     Level Two Security Procedures
     The Level Two Security Procedures may involve the use
     of a call-back procedure by the Bank and/or the use of an
     identification code by the Customer (or their authorized
     users).

     Acceptance of security procedures
     By using any of the Level One Security Procedures, you
     have accepted that security procedure as described
     above or as modified from time to time by the Bank.
     The Level One Security Procedure will be used for
     the purpose of verifying that a Payment Order or a
     communication amending or cancelling a Payment
     Order was issued by you. If the Bank accepts a Payment
     Order by means other than through Internet Banking, or
     authenticated SWIFT, and you communicate a Payment
     Order to the Bank in writing, or use the telephone to
     transmit a Payment Order orally or by fax, you have
     rejected the Level One Security Procedures offered by
     the Bank and have chosen Level Two Security Procedures
     generally described previously, as such procedure
     may be modified from time to time by the Bank. This
     Security Procedure will be used for the purpose of
     verifying a Payment Order or a communication amending
     or cancelling a Payment Order issued by you. You
     acknowledge that the Level Two Security Procedure may
     be deemed commercially reasonable pursuant to Section
     4A-202(c) of the Uniform Commercial Code unless
     remittance transfer rules apply. Whenever a Level Two
     Security Procedure is used, you agree to be bound by
     any Payment Order, whether or not authorized, issued in
     your name and accepted by the Bank in compliance with
     such procedure unless remittance transfer rules apply.

     Confidentiality of security procedures
     You and the Bank agree to keep the Security Procedures
     confidential and shall not reveal them to any person
     other than authorized users having “a need to know.”

     Authorized users
     Unless otherwise specified by you in writing, the
     individuals authorized by you to sign checks on your
     account are also authorized to issue Payment Orders,
     cancel and amend Payment Orders, and designate
     the persons and telephone numbers for use with the
                                                                 17
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         security procedure you have chosen.

         Funds transfer fees
         Except as otherwise agreed in writing, the Bank may
         charge your account for the fees and charges for
         processing Payment Orders and issuing advices relating
         to Payment Orders, adviced to you at the time of the
         Payment Order, or listed in the Terms and Charges
         Disclosure as the fee for Funds Transfer, or as set forth
         in any other applicable rules, disclosures, receipts, or
         terms.

         Acceptance of a payment order
         A Payment Order must be received by the Bank’s
         “cut-off time” on a Business Day for action on the date
         of receipt. Instructions received for value on a non-
         Business Day will be processed on the next Business
         Day. A Payment Order is not accepted until the Bank
         executes it. The Bank reserves the right to reject or
         delay the execution of a Payment Order under certain
         circumstances including, but not limited to, the following:
         (a) if the instructions are incomplete or ambiguous; (b) if
         there is an insufficient balance of available funds in the
         account; (c) if any party in the payment order is under
         restraint or under a regulatory sanction; (d) if a routing
         system is down and no suitable alternative system is
         available; or (e) if the Bank believes that the Payment
         Order may have not in fact been authorized by you.

         Method of execution
         If a Payment Order does not indicate it requires
         expeditious processing via wire or phone, the Bank may
         transmit the Payment Order by mail or by any other
         reasonable means.

         Value dated payment orders
         Payment Orders may be executed by the Bank on the
         date of receipt, if received prior to the Bank’s “cut-
         off time,” unless a future value date is stated in the
         Customer instruction.

         Amendment and cancellation
         Instructions requesting cancellation or amendment
         of a Payment Order must be transmitted to the Bank
         using the same level of Security Procedure as used
         for the original Payment Order unless consumer
         regulatory restrictions apply. The Bank will honor all
         requests received by the Bank’s “cut-off time” on the
         Business Day prior to the value date. The Bank shall use
         reasonable efforts to act on a request received after the
         Bank’s “cut-off time” on the Business Day prior to the
         value date, unless agreed otherwise in writing.

         Reliance on identifying number
         If a Payment Order identifies an intermediary bank, the
    18
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     beneficiary’s bank or the beneficiary by name and an
     account or other identifying number, the Bank may act
     solely on the basis of such number unless remittance
     transfer rules apply.

     Risk of loss on remittance transfers
     If your transfer is a remittance transfer and your Payment
     Order includes an incorrect account number or recipient
     institution identifier, you could lose the transfer amount.

     Routing of a payment order
     You are responsible for full routing instructions. You agree
     that in executing any Payment Order the Bank may
     make use of any correspondents, intermediary banks,
     agents, sub-agents, funds transfer and communications
     systems that the Bank deems reasonable under the
     circumstances. If a Payment Order designates an
     intermediary bank and/or funds transfer system, you
     agree that, where appropriate, the Bank may select a
     different intermediary bank and/or funds transfer system
     on your behalf and the Bank shall have no liability with
     respect to such selection unless consumer regulatory
     restrictions apply. To the fullest extent permitted by
     law, correspondents, agents, sub-agents, systems or
     intermediary banks shall be deemed to be your agents
     and the Bank shall not be under any liability for any
     errors, negligence, suspension or default of any of them,
     all such risks being borne by you unless consumer
     regulatory restrictions apply.

     Notice of receipt of ACH payments
     Under the operating rules of the National Automated
     Clearing House Association that are applicable to ACH
     transactions involving your account, the Bank is not
     required to give next day notice to you of receipt of
     an ACH item, and the Bank will not do so. However,
     the Bank will continue to notify you of the receipt of
     payments in the periodic statements the Bank provides
     to you.

     Provisional credit
     Credit given by the Bank to you with respect to
     an ACH credit entry is provisional until the Bank
     receives final settlement for such entry through a
     Federal Reserve Bank. If the Bank does not receive
     such final settlement, you are hereby notified and
     agree that the Bank is entitled to a refund of the
     amount credited to you in connection with such entry,
     and the party making payment to you shall not be
     deemed to have paid you the amount of such entry.


     Interest
     Rates
     Interest rates, compounding periods, balance
     computation methods, and minimum balance
                                                                    19
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         requirements are explained in the Terms and Charges
         Disclosures.

         Changes
         The Bank may change the interest rate on deposit
         accounts, solely at the Bank’s discretion, at any time.
         The Bank will not change the rate on a fixed-rate CD
         during its term. We will not notify you of rate changes
         for variable rate accounts. Current rates are available at
         your branch. The Bank may change the way the Bank
         calculates interest on 30 days advance notice.

         When your deposit begins to earn
         interest
         Cash Deposits before the “cut-off time” at your branch
         (or at an HSBC ATM or electronic banking facility) begins
         earning interest the same day. Cash Deposits after
         the “cut-off time” or on a Saturday, Sunday or Federal
         holiday, begins earning interest the next Business Day.
         NOTE:
         1. Branch “cut-off time” is when it closes
         2. For ATMs that accept deposits, the “cut-off time” is
              10pm ET

         How interest is paid
         The Bank credits interest to your deposit account
         monthly, quarterly, semi-annually, annually or at maturity,
         depending on what kind of deposit account you have.
         Credited interest will show on your statement. Interest
         on checking, savings and CDs can be credited to another
         HSBC checking or savings account you specify.

         Interest on certificates of deposit
         A CD does not earn interest after the maturity date.
         However, you will earn interest from the original maturity
         date on the renewed principal amount if you renew your
         CD within the grace period as defined in the Terms and
         Charges Disclosure and the renewal date is back dated
         to the original maturity date.

         Annual interest earned
         If required by IRS regulations based on the interest
         earned on your deposit accounts on an annual basis, a
         combined year-end statement will be sent to you by the
         Bank.

         Joint Accounts
         This is a summary of some of the important legal rules
         governing your joint account. The law regarding joint
         deposits is very complicated, and this summary does not
         try to answer all the questions that could arise. The rules
         stated in this summary apply to accounts and CDs in the
         names of two or more persons or the survivor of them.
    20
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     They do not apply to trust accounts, custodial accounts,
     “Totten Trust” accounts or any other account that is not a
     joint account with the right of survivorship.

     Relationship Between Joint
     Depositors
     Joint ownership of account
     All funds deposited in a joint account, including any
     interest earned, become the property of all joint tenants.
     Even if only one depositor puts in all the money or puts
     in more than the other(s), all money on deposit will be
     owned jointly.

     Right of survivorship
     The Bank will assume that when you open a joint
     account you intend to create a right of survivorship,
     unless you establish the account under the Bank’s
     procedures for Tenants in Common. A right to
     survivorship means that if one joint depositor dies, the
     money in the account belongs entirely to the surviving
     depositor(s).

     Tenants in common
     A joint account may be held as Tenants in Common if
     when the account is opened the joint owners enter into
     the Bank’s agreement for accounts held as Tenants in
     Common and designate the percentage of the funds to
     be paid to the survivor(s) on the death of a joint owner.
     Until the Bank receives notice of the death of a tenant,
     all funds in the account may be treated as the property
     of each of the tenants in common without any limitation.

     Your Agreement with the Bank
     Withdrawals from account
     While all the joint depositors named on the account are
     living, the Bank will honor checks, other Payment Orders
     and withdrawal requests made by any one of them,
     unless the Bank receives a written, signed notice from
     another joint depositor telling us not to.
     If the Bank receives such a notice, the Bank may require
     the signatures of all the joint depositors before the Bank
     allows any further withdrawals (of principal or interest) to
     be made from the account.

     The Bank’s obligation satisfied by
     payment
     If the Bank honors a check, other Payment Order or
     withdrawal request made by a joint depositor before
     the Bank receives written notice from another joint
     depositor telling the Bank not to, the Bank has satisfied
     its obligation with respect to all money the Bank paid
     or delivered and is not liable to other joint depositors.
                                                                    21
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         (Although the joint depositors may be liable to each other
         for withdrawing more than their shares of the account,
         the Bank is not responsible for making sure a depositor
         does not withdraw more than his or her share.)

         Debts owed the Bank and legal process
         If one joint depositor owes the Bank money and the
         debt becomes due, the Bank can use any money in the
         joint account to pay the debt. Further, if a depositor has
         an account, in that depositor’s name solely, and that
         depositor owes the Bank money, you agree that any
         money held in a joint account with that depositor and
         you may also be used to pay the debt.
         If one joint depositor has a judgment or other debt
         against him or her, the Bank may be required by legal
         process to pay out money from the joint account
         to satisfy that judgment or debt. The Bank is not
         responsible for determining or otherwise claiming funds
         in your account are exempt from the reach of a third
         party, unless otherwise expressly required by applicable
         law.
         If one joint depositor overdraws the joint account, you
         agree that the Bank may use any funds in any other
         accounts of either joint depositor to pay the debt.

         More About Your Account
         Standard of care
         You agree the standard of ordinary care and good faith
         which the Bank will use in handling your account is to
         be measured against the practice of other commercial
         banks similar to HSBC in size.

         Balance information
         Balances may change frequently throughout a Business
         Day. You hereby waive any claim against the Bank based
         on representations made by the Bank, either orally or in
         writing, to you, or your authorized person, or to any other
         party, regarding balance information.

         Fees
         You agree to pay and to have your account charged for
         all maintenance fees and service fees incurred by you
         including, but not limited to, all usual and customary fees
         that the Bank may, from time to time, charge for any
         products and services provided.

         Reimbursement of Bank in the event of
         a dispute
         You agree to be liable to the Bank for any losses,
         costs, or expenses the Bank incurs as a result of any
         dispute involving your account. You authorize the Bank
         to deduct any such losses, costs, or expenses from
         your account without prior notice to you. This obligation

    22
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     includes disputes between you and the Bank involving
     the account and situations where the Bank becomes
     involved in disputes between you and an authorized
     person, another joint owner, or a third party claiming an
     interest in the account.

     Lien and setoff
     You give the Bank a continuing lien on any account
     or other personal property of yours which is in the
     possession or control of either the Bank or any of the
     Bank’s affiliates, including, but not limited to, Bank
     deposits and securities. This lien shall be in the amount
     of any and all liabilities and obligations that you may owe
     to the Bank or any of the Bank’s affiliates whether such
     liabilities and obligations exist now or are incurred in
     the future. You agree that the Bank and its affiliates may
     setoff against your accounts and may sell your personal
     property which is not an account, by public or private
     sale at its discretion, and use the funds in such account
     or the proceeds of such sale to satisfy such liabilities or
     obligations whether or not such liabilities or obligations
     are then in default or subject to a contingency to the
     fullest extent permitted by applicable law.

     Periodic statements and advices
     Upon receipt of your monthly or periodic statement
     (which may include a record of transactions and images
     of cancelled items) or advices, you shall exercise
     reasonable care and promptness in examining the
     statement or advice. By using a product or service that
     does not return copies of cancelled items, you agree that
     the Bank will hold copies of the cancelled items for you
     in accordance with the applicable terms of service. You
     acknowledge that copies of cancelled items held for you
     are available at the same time as your statement is first
     mailed, or made available to you, by the Bank. You agree
     that you cannot make any claim against the Bank arising
     from your account unless you promptly review your
     statement, and notify the Bank of any errors, forgeries,
     or alterations within one hundred eighty (180) days from
     the date the Bank first mailed, or made available to you,
     your statement or advice. However, if the error involves
     an electronic service, refer to the Bank’s electronic
     banking services disclosures for the services you are
     using. If you cannot balance your statement and do not
     bring it to the Bank’s attention before you receive your
     next statement, the Bank may charge you an hourly
     reconcilement fee to locate the error.
     The Bank may stop sending account statements if you
     have not given the Bank your current address. If the post
     office returns as “undeliverable” any statement that the
     Bank sent you, and if you do not provide the Bank with a
     correct mailing address, the Bank will retain only images
     of the statements and enclosures, not the original items,
     for six years. Copies of your statement are available by
     request during this six year period in accordance with the

                                                                   23
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         Terms and Charges Disclosure.

         Change of address
         You (or an authorized person) must notify the Bank
         promptly of any change of your address. The Bank may
         require written notice or written confirmation of this
         change. All statements and advices will be sent to you
         by ordinary mail at the address last recorded by the
         Bank.

         Dormancy and abandoned property
         When an account is inactive the Bank follows special
         procedures. An account is considered inactive when
         there is no customer-initiated activity AND the Bank does
         not receive anything in writing from you that indicates
         that you knew your account exists for at least one (1)
         year. When an account subsequently remains inactive
         the Bank may try to contact you to reactivate the account
         before your account is classified as dormant. If your
         account is considered dormant, the Bank may prohibit
         access to your account until you contact the Bank in
         person or in writing.
         If your account remains inactive and unclaimed by you for
         the time period required by law, it may then be deemed
         abandoned. If your account is considered abandoned,
         the Bank may cease to pay interest on the account, may
         close the account, and, if required, turn the funds over to
         the appropriate state abandoned property administrator.
         The Bank is required to comply with the abandoned
         property laws of the state of the depositor’s last known
         address on the Bank’s records. If the address is outside
         of the United States, Virginia law will govern.
         Consecutive inactivity periods for determining actual
         requirements to turn funds over to a state vary by the
         abandoned property laws of the individual states, and by
         type of account. There are specific abandoned property
         laws regarding measurement of inactivity for Certificate
         of Deposit accounts including rules addressing accounts
         that automatically renew.
         We encourage you to make sure your accounts remain
         active so you have full use of your accounts and avoid
         the potential of having your funds transferred to the
         state as abandoned property. At any time after the funds
         in the abandoned account have been turned over to the
         appropriate state, the depositor (or other person entitled
         to the funds) may reclaim this money from the state
         abandoned property administrator.

         Taxpayer identification number
         Federal regulations require the Bank to record your
         taxpayer identification number (Social Security Number).
         If you do not give the Bank your number on or shortly
         after the day you opened your account, federal law
         requires the Bank to withhold a portion of the amount
         of interest paid on your account each time interest is
         credited.
    24
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

      Currency transaction reporting
      Federal regulations require the Bank to disclose certain
      transactions involving your account. The Bank may
      request information from you and disclose information
      about your account whenever the Bank believes it is
      necessary or appropriate to comply with those federal
      regulations. Until you provide sufficient information, the
      Bank may hold your account or refuse any transaction.

      Power of attorney
      If the Bank receives a power of attorney authorization
      in a form the Bank determines complies with applicable
      state law, the Bank may allow the person who you
      choose (“your agent”) to disburse the funds in your
      account without notifying you. The Bank may refuse to
      act on your agent’s instructions if the Bank, in its sole
      discretion, deems them to be contrary to the express
      terms of the power of attorney on file. The Bank may at
      any time require your agent to attest that the power of
      attorney is still in full force and effect and to indemnify
      the Bank for relying in good faith thereon. The Bank is
      not required to seek the consent of the other persons
      named on your joint account before acting your agent’s
      instructions.
      The Bank does not have to accept an out-of-state power
      of attorney or a power of attorney which does not
      comply with applicable state law.

      Account closing
      You can close your account at any time by notifying the
      Bank during normal business hours. The Bank also has
      the right to close your account at any time for any reason
      or no reason. If your account is closed, you remain
      responsible for any transactions you previously arranged
      for, including those that arrive after your account is
      closed and any which the Bank returns unpaid. If the
      Bank exercises its right to close your account, the Bank
      will send your final collected ledger balance, if applicable,
      and a final statement or notice to your most recent
      address as reflected in the Bank’s records. The Bank may
      return unpaid any items presented on your account after
      it is closed.
      The Bank may charge you a fee shown on the Terms and
      Charges Disclosure.

      Service
      The Bank may terminate any service at any time without
      notice. If you wish to terminate a service, you shall
      give the Bank prior written notice of your intention to
      terminate. Termination by you shall become effective
      no sooner than five (5) Business Days after the Bank’s
      receipt of the termination notice. The Bank may
      complete all requests and instructions accepted on the
      day termination is to become effective.

                                                                    25
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
         Legal proceedings
         Unless the Bank receives an order from a court of
         competent jurisdiction that directs the Bank not to act,
         the Bank will comply with legal proceedings in any
         jurisdiction in which the Bank has offices even if the legal
         proceeding occurs in a jurisdiction where you are not
         located.
         You agree that if you and/or your account become
         involved in legal proceedings and the Bank receives a
         legal document or other notice that the Bank believes
         requires it to supply information on your account, to
         restrict your account or to pay money from your account,
         the Bank is authorized to do so regardless of whether
         you appeared in those proceedings and regardless
         of whether those proceedings occurred within the
         jurisdiction where you and/or your account are located.
         If this occurs, use of your account or services that access
         your account may become restricted and the Bank may
         charge you the fee shown on your Terms and Charges
         Disclosure.

         Limitation of claims
         You agree to make any claim or bring any legal action
         relating to the Bank’s handling of your account, in writing,
         within one (1) year of the date the problem occurred,
         unless these Rules or applicable law or regulation require
         earlier action by you. You agree that if the problem involves
         a series of events, such as a number of forgeries over a
         period of time, then the date the first event occurred shall
         be the date by which the period to make any claim or
         bring any legal action shall begin to run.

         Limitation of liability
         THE BANK ASSUMES NO LIABILITY FOR SPECIAL,
         INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
         INDIRECT LOSS OR DAMAGE TO YOU INCLUDING
         LOST PROFITS WHETHER OR NOT THE BANK HAS
         BEEN ADVICED OF THE POSSIBILITY OF SUCH
         DAMAGE. The foregoing limitation of liability will not
         apply where expressly prohibited by laws or regulations
         governing your account. You agree the Bank shall be
         liable only for damages which are the direct result of the
         Bank’s misconduct. If the Bank’s conduct results in an
         inappropriate delay of transfer or withdrawal, the Bank’s
         liability, as liquidated damages and not as a penalty, shall
         be an amount equal to the interest, at the Federal Funds
         rate, payable on the amount of the funds which were
         directed by you to be transferred in the Payment Order
         for the period of delay.

         Cooperation with investigation
         You agree, in the event of any claim arising from your
         account to cooperate and assist both the Bank and
         any law enforcement authorities in connection with
         any investigation and prosecution of any suspected
         wrongdoer. You understand and agree that failure to
    26
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     cooperate may result, in the Bank’s sole discretion, in the
     Bank dishonoring any claim which you have made.

     Indemnity against actions of authorized
     persons
     In order to induce the Bank to honor requests for
     services, including but not limited to those enumerated
     above, you hereby agree to indemnify and hold the
     Bank, its successors, assigns, correspondents, directors,
     officers, employees and agents harmless for all losses,
     costs, damages, expenses (including attorney’s fees) and
     liability for any claim or demand occasioned by or action
     brought by virtue of any misconduct, negligence, action
     or omission on the part of any individual who has been
     listed as a person authorized to act on your behalf in any
     document provided by you to the Bank.

     Force majeure
     The Bank shall not be liable for any loss or damage to
     you caused by the Bank’s failure to provide any service
     requested by you resulting from an act of God, fire,
     catastrophe, electrical, mechanical or computer failure,
     telecommunications failure or failure of any agent or
     correspondent or any other cause beyond the Bank’s
     control, provided it exercises such diligence as the
     circumstances may require.

     Notices
     Any notice we send you will take effect when it is
     personally delivered to you or mailed to the last address
     we have for you in our records. A notice from you will
     be considered received when received at the Bank’s
     Customer Service Department and will take effect
     following the expiration of any notice period that may be
     specified in the Deposit Account Agreement.

     Changes to the rules
     The Bank can change these Rules or impose other
     restrictions on your account, as the Bank deems
     necessary or appropriate, in the course of its business at
     any time.
     Before the change goes into effect you will be notified
     either by:
     •    mail (to the last address we have for you in our 		
          records),
     •    electronically (if we have agreed on this method),
     •    a notice on our website (us.hsbc.com), or
     •    a posting in your branch.
     If notice is sent to you, use of ordinary mail or in-branch
     notification shall be sufficient. If we have agreed to
     electronic notice, use of the agreed method of notice
     or notice on our website shall be sufficient. Changes
     to these Rules which are required by law may be
     implemented immediately or as required by law.
                                                                   27
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page

         Severability
         If any provision(s) of these Rules shall be held to be
         illegal or unenforceable, the validity of the remaining
         portions of these Rules shall not be affected.

         Waiver
         No waiver of any term, provision, or condition of this
         Agreement, whether by conduct or otherwise, in any one
         or more instances, will be deemed, or shall constitute,
         a waiver of any other provision hereof, whether or not
         similar, nor will such waiver constitute a continuing
         waiver, and no waiver shall be binding unless executed in
         writing by the party making the waiver.

         Quality control
         You agree that our supervisory personnel may listen
         to and record telephone calls between you and our
         representatives in order to evaluate the quality of our
         service to you and to other customers.

         Other terms and conditions
         Other terms and conditions, not stated herein, may apply
         to your account. All such other terms and conditions
         remain in full force and effect and continue to govern
         your account except as stated in these Rules.

         Bank Secrecy Act
         – regulatory reporting requirements
         As part of the Bank Secrecy Act recordkeeping
         requirements, the Bank is responsible for obtaining,
         verifying and recording customer information for
         certain transactions and report this information to
         U.S. Government agencies. The information obtained
         includes, but is not limited to:
         •    Name and home address (photo identification 		
              required) for an individual or Business name and 		
              business address
         •    Social Security or taxpayer identification number
         •    Date of birth for an individual
         •    Occupation
         •    Information for anyone on whose behalf you are 		
              conducting transactions
         The above information may be required when conducting
         certain cash transactions, including, but not limited to:
         Currency Transaction Reports
         If you make cash withdrawals, cash deposits, currency
         exchanges or other payments or transfers with cash,
         exceeding $10,000, the Bank is required to complete a
         Currency Transaction Report.
         Monetary Instrument Reports
         The Bank reserves the right to obtain identification and
         additional information from customers who purchase
         U.S. Dollar Drafts or Cashier’s Checks in U.S. dollars for
    28
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page
     any amount.
     Structuring Transactions
     Any person who conducts or assists in transactions
     designed to evade U.S. Government reporting
     requirements, which may include splitting transactions
     into smaller amounts, can be subject to criminal
     penalties, including fines, imprisonment or both.
     The Bank complies with recording and recordkeeping
     requirements under the Bank Secrecy Act including
     monitoring accounts on a periodic basis for compliance.
     The Bank reserves the right to close any account that
     attempts to avoid these requirements.

     Tax compliance
     You are solely responsible for understanding and
     complying with your tax and other filing obligations
     with respect to your U.S. and non-U.S. accounts in
     all countries in which those obligations may arise.
     You should consult a tax adviser for more information.
     You acknowledge and agree that, in order to comply
     with United States tax laws, the Bank may (i) disclose
     information about you and your account (including
     transactional information) to the United States
     Internal Revenue Service (“IRS”); (ii) request certain
     documentation (including IRS Forms W-8 or W-9) and
     additional information from you with respect to your
     account; (iii) withhold U.S. tax from your account or
     from payments made to you or your account; and (iv)
     close your account if you have not provided requested
     documentation or information.

     Prohibited transactions
     The Unlawful Internet Gambling Enforcement Act
     of 2006 (UIGEA) prohibits any person engaged in
     the business of betting or wagering from knowingly
     accepting any payment in connection with the
     participation of another person in unlawful Internet
     gambling (a “restricted transaction”). You acknowledge
     and agree that you are prohibited from processing a
     restricted transaction through your account or banking
     relationship with HSBC. Your participation, or attempted
     participation, in any restricted transaction through your
     account or banking relationship with HSBC may result in
     the termination of your banking relationship with HSBC
     and/or the closure of your account.

     Waiver of trial by jury
     YOU AND THE BANK AGREE TO WAIVE THE RIGHT
     TO TRIAL BEFORE A JURY IN ANY ACTION FOR ANY
     CLAIMS THAT MAY ARISE FROM OR RELATE TO YOUR
     DEPOSIT ACCOUNT INCLUDING, BUT NOT LIMITED TO,
     CONTRACT, NEGLIGENCE, USE, ATTORNEYS-IN-FACT,
     RESTRAINT AND EXECUTION.



                                                                 29
19-cv-10436-ER Document 1-2 Filed 11/08/19 Page




     HSBC Bank USA, N.A.      FM0012 (Rev. 11/2018)
